Exhibit 10.2

EXCHANGE AGREEMENT AND REPRESENTATIONS

Gentlemen:

I understand that CannaPharmaRx, Inc. (the “Company”), a Delaware corporation,
is offering to exchange restricted Common Shares for common shares of
CannaPharmaRx, Inc. (“CPI-CO”), a Colorado corporation, to the shareholders of
CPI-CO.

I hereby offer to exchange all of my Shares of CPI-CO, as shown on the transfer
records of CPI-CO for equivalent number of restricted Common Shares of the
Company (the “Shares”) and tender all my Shares of CPI-CO herewith, on a one for
one basis and upon acceptance by you, agree to become a shareholder of the
Company. In order to induce the Company to accept my offer, I advise you as
follows; and acknowledge:

1. Corporate Documents. Receipt of copies of Articles, By-Laws, and audited
financial statements of the Company and such other documents as I have
requested, I hereby acknowledge that I have received the documents (as may be
supplemented from time to time) relating to the Company and that I have
carefully read the information and that I understand all of the material
contained therein, and agree to the terms, and understand the risk factors as
described therein.

2. Availability of Information. I hereby acknowledge that the Company has made
available to me the opportunity to ask questions of, and receive answers from
the Company and any other person or entity acting on its behalf, concerning the
terms and conditions of the Plan, the financial statements and related
information of the Company and the 2013 10-K, and10-Q for subsequent periods of
the Company and the information contained in the corporate documents, and to
obtain any additional information, to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information provided by the Company and any other
person or entity acting on its behalf.

3. Representations and Warranties. I represent and warrant to the Company (and
understand that it is relying upon the accuracy and completeness of such
representations and warranties in connection with the availability of an
exemption for the offer and exchange of the Shares from the registration
requirements of applicable federal and state securities laws) that:

(a) RESTRICTED SECURITIES.

(I) I understand that the Shares have not been registered under the Securities
Act of 1933, as amended (the “Act”), or any state securities laws.

(II) I understand that if this exchange agreement is accepted and the Shares are
issued to me, I cannot sell or otherwise dispose of the Shares unless the Shares
are registered under the Act or the state securities laws or exemptions
therefrom are available (and consequently, that I must bear the economic risk of
the investment for an indefinite period of time):

 

1



--------------------------------------------------------------------------------

(III) I understand that the Company has no obligation now or at any time to
register the Shares under the Act or the state securities laws or obtain
exemptions therefrom.

(IV) I understand that the Company will restrict the transfer of the Shares in
accordance with the foregoing representations.

(V) There is a limited public market for the Shares of the Company and there is
no certainty that a more liquid market will ever develop or be maintained. There
can be no assurance that I will be able to sell or dispose of the Shares.
Moreover, no assignment, sale, transfer, exchange or other disposition of the
Shares can be made other than in accordance with all applicable securities laws.
It is understood that a transferee may at a minimum be required to fulfill the
investor suitability requirements established by the Company, or registration
may be required.

(b) LEGEND.

I agree that any certificate representing the Shares will contain and be
endorsed with the following, or a substantially equivalent, LEGEND:

“This share certificate has been acquired pursuant to an investment
representation by the holder and shall not be sold, pledged, hypothecated or
donated or otherwise transferred except upon the issuance of a favorable opinion
by its counsel and the submission to the Company of other evidence satisfactory
to and as required by counsel to the Company, that any such transfer will not
violate the Securities Act of 1933, as amended, and applicable state securities
laws. These Shares are not and have not been registered in any jurisdiction.”

(c) OWN ACCOUNT.

I am the only party in interest with respect to this exchange offer, and I am
acquiring the Shares for my own account for long-term investment only, and not
with an intent to resell, fractionalize, divide, or redistribute all or any part
of my interest to any other person.

(d) AGE: CITIZENSHIP.

I am at least twenty-one years old and a citizen of the United States.

(e) ACCURACY OF INFORMATION.

All information which I have provided to the Company concerning my financial
position and knowledge of financial and business matters is correct and complete
as of the date set forth at the end hereof, and if there should be any material
change in such information prior to acceptance of this exchange offer by the
Company, I will immediately provide the Company with such information.

 

2



--------------------------------------------------------------------------------

4. Exchange Procedure. I understand that this exchange is subject to each of the
following terms and conditions:

(a) The Company may reject this exchange, and this exchange shall become binding
upon the Company only when accepted, in writing, by the Company.

(b) This offer may not be withdrawn by me.

(c) The share certificates to be issued and delivered pursuant to this exchange
will be issued in the name of and delivered to the undersigned.

5. Suitability. I hereby warrant and represent:

(a) That I can afford a complete loss of the investment and can afford to hold
the securities being received hereunder for an indefinite period of time,

(b) That I consider this investment a suitable investment,

(c) That I am sophisticated and knowledgeable and have had prior experience in
financial matters and investments, and

(d) The exchange is subject to the terms and conditions of the Agreement and
Plan of Merger.

6. Acknowledgement of Risks. I have been furnished and have carefully read the
Plan of Merger and information relating to the Company, including this Exchange
Agreement. I am aware that:

(a) There are substantial risks incident to the ownership of Shares from the
Company, and such investment is speculative and involves a high degree of risk
of loss by me of my entire investment in the Company.

(b) No federal or state agency has passed upon the Shares or made any finding or
determination concerning the fairness of this investment.

(c) The books and records of the Company will be reasonably available for
inspection by me and/or my investment advisors, if any, at the Company’s place
of business.

(d) All assumptions and projections set forth in any documents provided by the
Company have been included therein for purposes of illustration only, and no
assurance is given that actual results will correspond with the results
contemplated by the various assumptions set forth therein.

(e) Prior to the completion of the exchange, the Company has had no successful
operating history. Company is in the development stage, and its proposed
operations are subject to all of the risk inherent in the establishment of a new
business enterprise, including operating history,

 

3



--------------------------------------------------------------------------------

and no revenues. The unlikelihood of the success of the Company must be
considered in light of the problems, expenses, difficulties, complications and
delays frequently encountered in connection with the formation and operation of
a new business and the competitive environment in which the Company will
operate.

7. Receipt of Advice. I acknowledge that I have been advised to consult my own
attorney and investment advisor concerning the investment.

8. Restrictions on Transfer. I acknowledge that the investment in the Company is
an illiquid investment. In particular, I recognize that:

(a) Due to restrictions described below, the lack of any market existing or to
exist for these Shares, in the event I should attempt to sell my Shares in the
Company, my investment will be highly illiquid and, probably must be held
indefinitely.

(b) I must bear the economic risk of investment in the Shares for an indefinite
period of time, since the Shares have not been registered under the Securities
Act of 1933, as amended, and issuance is made in reliance upon Section 4(2) and
4(6) of said Act and/or Rules 501-506 of Regulation D under the Act, as may be
applicable. Therefore, the Shares cannot be offered, sold, transferred, pledged,
or hypothecated to any person unless either they are subsequently registered
under said Act or an exemption from such registration is available and the
favorable opinion of counsel for the Company to that effect is obtained, which
is not anticipated. Further, unless said Shares are registered with the
securities commission of the state in which offered and sold, I may not resell,
hypothecate, transfer, assign or make other disposition of said Shares except in
a transaction exempt or exempted from the registration requirement of the
securities act of such state, and that the specific approval of such sales by
the securities regulatory body of the state is required in some states.

(c) My right to transfer my Shares will also be restricted by the legend
endorsed on the certificates and the Cross Purchase Agreement, to which each
executive officer, director, and affiliate, as defined in SEC Rules, hereby
consents as attached hereto.

9. Access to Information. I represent and warrant to the Company that:

(a) I have carefully reviewed and understand the risks of, and other
considerations relating to, the exchange of the Shares, including the risks of
total loss in the event the Company’s business is unsuccessful.

(b) I and my investment advisors, if any, have been furnished all materials
relating to the Company and its proposed activities and anything which they have
requested and have been afforded the opportunity to obtain any additional
information necessary to verify the accuracy of any representations about the
Company.

(c) The Company has answered all inquiries that I and my investment advisors, if
any, have put to it concerning the Company and its proposed activities and the
Plan and exchange for the Shares.

 

4



--------------------------------------------------------------------------------

(d) Neither I nor my investment advisors, if any, have been furnished any
offering literature other than the documents attached as exhibits thereto and I
and my investment advisors, if any, have relied only on the information
contained in such exhibits and the information, as described in subparagraphs
(b) and (c) above, furnished or made available to them by the Company.

(e) I am acquiring the Shares for my own account, as principal, for investment
purposes only and not with a view to the immediate resale or distribution of all
or any part of such Shares absent Registration under the Securities Act of 1933,
and that I have no present intention, agreement or arrangement to divide my
participation with others or to resell, transfer or otherwise dispose of all or
any part of the Shares subscribed for unless and until I determine, at some
future date, that changed circumstances, not in contemplation at the time of
this exchange, makes such disposition advisable;

(f) I, the undersigned, if on behalf of a corporation, partnership, trust, or
other form of business entity, affirm that: it is authorized and otherwise duly
qualified to purchase and hold Shares in the Company; recognize that the
information under the caption as set forth in (a) above related to investments
by an individual and does not address the federal income tax consequences of an
investment by any of the aforementioned entities and have obtained such
additional tax advice that I have deemed necessary; such entity has its
principal place of business as set forth below; and such entity has not been
formed for the specific purpose of acquiring Shares in the Company.

(g) I have adequate means of providing for my current needs and personal
contingencies and have no need for liquidity in this investment; and

(h) The information provided by the Company is confidential and non-public and I
agree that all such information shall be kept in confidence by it and neither
used by it to its personal benefit (other than in connection with its exchange
for the Shares) nor disclosed to any third party for any reason; provided,
however, that this obligation shall not apply to any such information which
(i) is part of the public knowledge or literature and readily accessible at the
date hereof; (ii) becomes part of the public knowledge or literature and readily
accessible by publication (except as a result of a breach of these provisions);
or (iii) is received from third parties (except those parties who disclose such
information in violation of any confidentiality agreements including, without
limitation, any Exchange Agreement they may have with the Company).

10. Binding Agreement. I hereby adopt, accept, and agree to be bound by all the
terms and conditions of the Plan, and by all of the terms and conditions of the
Articles of Incorporation, and amendments thereto, and By-Laws of the Company
and the Cross Purchase Agreement, if I am an officer, director, or affiliate of
the Company. Upon acceptance of this Exchange Agreement by the Company, I shall
become a Shareholder bound thereby.

 

5



--------------------------------------------------------------------------------

11. Agreement to Be Bound. The Exchange Agreement, and terms hereof upon
acceptance by the Company, shall be binding upon the heirs, executors,
administrators, successors, and assigns of mine.

12. Indemnification. I further represent and warrant:

(a) I hereby indemnify the Company and hold the Company harmless from and
against any and all liability, damage, cost, or expense incurred on account of
or arising out of:

(I) Any inaccuracy in my declarations, representations, and warranties
hereinabove set forth;

(II) The disposition of any of the Shares which I will receive, contrary to my
foregoing declarations, representations, and warranties; and

(III) Any action, suit or proceeding based upon (1) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; or (2) the
disposition of any of the Shares or any part thereof.

13. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Colorado, except as to the manner in which
the undersigned elects to take title to the Shares in the Company that shall be
construed in accordance with the state of his principal residence.

14. Financial Statement. Upon request of the Company, I shall provide a sworn
and signed copy of my current financial statement.

15. Accredited Investor. [    ] (Check if applicable. Accredited Investor. I
represent that I am an “Accredited Investor” or an Officer of an “Accredited
Investor” as defined below:

Accredited investor shall mean any person who comes within any of the following
categories, or who the issuer reasonably believes come within any of the
following categories, at the time of the sale of the securities to that person.

(1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the

 

6



--------------------------------------------------------------------------------

investment decision is made by a plan fiduciary, as defined in section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

(2) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

(3) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

(4) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(5) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, excluding value
of primary residence, except any mortgage on such primary residence in excess of
its value shall be deducted from the net worth;

(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(7) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in §230.506(b)(2)(ii); and

(8) Any entity in which all of the equity owners are accredited investors.

(9) An entity or person defined under SEC CFR §2330.001 and California
Corporations Code §25102(n) (by inclusion).

An affiliate of, or person affiliated with, a specific person shall mean a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person specified.

I will hold title to my interest as follows:

 

  {    } Community Property

 

  {    } Joint Tenants with Right Survivorship

 

  {    } Tenants in Common

 

7



--------------------------------------------------------------------------------

  {    } Individually

 

  {    } Other: (Corporation, Trust, Etc., please indicate)

(Note: Subscribers should seek the advice of their attorneys in deciding in
which of the above forms they should take ownership of the Shares, since
different forms of ownership can have varying gift tax and other consequences,
depending on the state of the investor’s domicile and their particular personal
circumstances. For example, in community property states, if community property
assets are used to purchase Shares held in individual ownership, this might have
adverse gift tax consequences. If OWNERSHIP IS BEING TAKEN IN JOINT NAME WITH A
SPOUSE OR ANY OTHER PERSON, THEN ALL SUBSCRIPTION DOCUMENTS MUST BE EXECUTED BY
ALL SUCH PERSONS.)

16. No Assignability. This exchange is personal to the person/entity whose name
and address appear below. The undersigned may not assign any of its rights or
obligations under this Exchange Agreement to any other person or entity.

17. Conditions. This Exchange Agreement shall become binding upon the Company
only when accepted, in writing, by the Company.

18. Effective Date. The exchange for Shares evidenced by this Exchange Agreement
shall, if accepted by the Company, be effective as soon after date hereof, as
all state laws have been complied with to effectuate the transaction.

19. Conveyance. I hereby agree to convey title to all of my interest in all my
Shares of CPI-CO, as shown on the transfer records of CPI-CO to the Company in
exchange for an equal number of Shares of the Company.

20. Further Acts. The undersigned hereby agrees to execute any other documents
and take any further actions that are reasonably necessary or appropriate in
order to implement the transaction contemplated by this Exchange Agreement.

21. Registration Rights. The restricted Common Shares of the Company, as issued
hereunder, shall be subject to a Registration Rights Agreement for such Common
Shares as executed concurrently herewith as part of the inducement herefore,
except that officers, directors, and affiliates shall be limited to registration
of 205% of their shares, which shall also be subject to the restrictions and
provisions of Rule 144 regarding resales by officers, directors and affiliates.

 

Dated:  

 

   

 

      Name:         SSN:  

 

      Address:  

 

       

 

 

8



--------------------------------------------------------------------------------

Accepted by the Company this         day of             2014.

 

CANNAPHARMARX, INC. a Delaware Corporation By:           Officer

 

9